Exhibit 10.1 STOCK PURCHASE AGREEMENT This Stock Purchase Agreement (“Agreement”) is made as of October 16, 2006, by and among Vemics, Inc., a Nevada corporation (“Buyer”); NuScribe, Inc., a Texas corporation (the “Company”); John Mehmet Ulgar Dogru, Thomas Dorsett, C. Robert Heritage Trust, Jang Kim, Reid Moody, Angela Moody, Steven Williams, Clark Redus and Bala Sambandam (individually a “Founding Shareholder”, and together, the “FoundingShareholders”);and the other shareholders of NuScribe, Inc. who are signatories hereto and are identified on the signature page hereof as the “Investor Shareholders.”The Founding Shareholders and the Investor Shareholders are collectively referred to herein as, the “Sellers”). RECITALS Sellers desire to sell, and Buyer desires to purchase, all of the issued and outstanding shares of capital stock of the Company held by (i) the Founding Shareholders (the “Founders Shares”) and (ii) the Investor Shareholders (the “Investor Shares”, and collectively with the Founders Shares, the “Shares”), for the consideration and on the terms set forth in this Agreement. It is intended that the Contemplated Transactions qualify as a tax-free acquisition within the meaning of Section 368(a) of the IRC. AGREEMENT The parties, intending to be legally bound, agree as follows: 1. DEFINITIONS.For purposes of this Agreement, the following terms have the meanings specified or referred to in this Section 1: “Adjustment Amount”is defined in Section 2.5. “Adjustment Shares” is defined in Section 2.5. “Applicable Contract” means any Contract (a) under which any Person has or may acquire any rights, (b) under which any Person has or may become subject to any obligation or liability, or (c) by which any Person or any of the assets owned or used by it is or may become bound. “Best Efforts” means the efforts that a prudent Person desirous of achieving a result would use in similar circumstances to ensure that such result is achieved as expeditiously as possible; provided, however, that an obligation to use Best Efforts under this Agreement does not require the Person subject to that obligation to take actions that would result in a materially adverse change in the benefits to such Person of this Agreement and the Contemplated Transactions. “Breach”
